Citation Nr: 1813500	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected residual headaches due to heat stroke (claimed as migraines).

2.  Entitlement to an evaluation in excess of 10 percent for service-connected residual dizziness and hyperhidrosis due to heat stroke.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to October 1999.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony before a Decision Review Officer (DRO) at the RO in May 2014.  The Veteran had a Board hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of each proceeding has been associated with the claims file.

At his October 2017 Board hearing, the Veteran waived regional office consideration of any new evidence.  See October 2017 Board Hearing Transcript; see also 38 C.F.R. § 20.1304 (2017).


FINDINGS OF FACT

1.  The Veteran's headaches are not manifested by characteristic prostrating attacks occurring on average once a month over the last several months.

2.  The Veteran's dizziness and hyperhidrosis are manifested by dizziness and occasional staggering.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for headaches have not been met.  38 U.S.C §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.124a, Diagnostic Codes (DCs) 8099-8100 (2017).

2.  The criteria for a 30 percent rating, and no higher, for dizziness and hyperhidrosis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.87, 4.118, DCs 8099-6204, 7832 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes (DCs), is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Headaches Analysis

The Veteran filed an August 2012 claim for increased rating for his service-connected headaches.  See August 2012 VA 21-526EZ Fully Developed Claim.  The Veteran contends that he experiences migraine headache daily depending on what he is doing and his headaches last a minimum of six hours and he used over the counter medications for his headaches.  See October 2017 Board Hearing Transcript.  He reported having multiple prostrating attacks of headaches per month.  See January 2013 Notice of Disagreement (NOD).  He contends that his headaches are prostrating and have required him to "go lie down."  See May 2014 DRO Hearing Transcript. 

The Veteran is in receipt of a 10 percent rating for headaches due to heat stroke under DCs 8099-8100.  Headaches are rated pursuant to 38 C.F.R. § 4.124a, DC 8100, which provides a zero percent rating for migraine headaches which are characterized by less frequent attacks.  A 10 percent rating is assigned for migraine headaches which are characterized by prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  Turning to the evidence of record, a June 2012 emergency room (ER) discharge summary indicated the Veteran presented to the ER with lightheadedness, nausea, and headaches, and has had numerous identical presentations following prolonged heat exposure.  He did not have any signs or reported trauma to suggest intracerebral hemorrhage, any focal neurologic deficits to suggest intracerebral mass or swelling, and no fever, lethargy, confusion, or neck stiffness.  The final diagnostic impression was heat exposure-dehydration.  The Veteran was discharged in no acute distress and was hemodynamically stable.  

In an August 2012 Buddy/Lay Statement, the Veteran's girlfriend reported that she has seen the Veteran come home with migraines and in an August 2012 Buddy/Lay Statement, J.E. indicated the Veteran came to his house to help him build a deck, but the Veteran had to quit helping because severe headaches from the heat. 

The Veteran was afforded an October 2012 VA headaches examination and the report indicated the Veteran had a diagnosis of migraine including migraine variants with the date of diagnosis in 1999.  The Veteran's treatment plan included taking medications including occasional ibuprofen, aspirin, and over the counter medications. The examination report revealed that the Veteran experienced headache pain indicated as pulsating or throbbing head pain.  The Veteran experienced non-headache symptoms associated with headaches including nausea.  The duration of typical head pain was less than one day with the location of head typical head pain was both sides of head.  The Veteran did not have characteristic prostrating attacks of migraine headache pain, did not have very frequent prostrating and prolonged attacks of migraine headache pain, did not have prostrating attacks of non-headache pain, and did not have very frequent prostrating and prolonged attacks of non-headache pain.  The Veteran did not have any scars or any other pertinent physical findings, complication, conditions, signs, and/or symptoms related to his diagnosed migraine including migraine variants.  The examiner indicated the Veteran reports more frequent headaches this past summer than previously and after reviewing his previous 2009 VA examination report it was the examiner's best judgment that the residual migraine headaches related to
his service heat stroke and the amount of disability has not increased, but instead the increased frequency of headaches this summer was most likely due to a hotter than average summer.

The Veteran was afforded a March 2016 VA headaches examination and the report indicated he had a diagnosis migraine including migraine variants with the date of diagnosis in 1999.  The Veteran reported headaches were "still there" and indicated his headaches occurred weekly in the winder and in the summer he had daily headaches and physical exertion aggravated his headaches.  His treatment plan included taking over the counter ibuprofen and Tylenol.  The Veteran experienced headache pain including pulsating or throbbing head pain, pain on both sides of the head, and worsening pain with physical activity.  The Veteran also experienced non-headache symptoms associated with headaches including nausea and dizziness just before he starts to get a headache.  His typical head pain duration was less than one day and location was both sides of his head.  The examination report indicated the Veteran does not have scar related to his migraine including migraine variants; does not have characteristic prostrating attacks of migraine/non-migraine headache pain; and does not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his diagnosed migraine including migraine variants.  

Having reviewed the relevant evidence, the Board finds that the evidence shows that the Veteran's headaches are not characterized by prostrating attacks occurring on average once or month over last several months.  The October 2012 VA examination report indicated the Veteran did not have characteristic prostrating attacks of migraine headache pain, did not have very frequent prostrating and prolonged attacks of migraine headache pain, did not have prostrating attacks of non-headache pain, and did not have very frequent prostrating and prolonged attacks of non-headache pain.  Moreover, the March 2016 VA examination report indicated the Veteran does not have a scar related to his migraine including migraine variants; does not have characteristic prostrating attacks of migraine/non-migraine headache pain; and does not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his diagnosed migraine including migraine variants.  The Board has considered the Veteran's reports of experiencing prostrating headaches that required him to "lie down."  However, the Board finds the opinions and clinical findings of the healthcare professionals of record more persuasive.  As such, the Board finds that a rating in excess of 10 percent for headaches is not warranted for the entire appeal period at issue.

The Board has considered whether a higher rating may be available under an alternative Code but finds, for the reasons discussed above, that none is warranted. 

Accordingly, the Board concludes that the Veteran's service-connected headaches has not met or more nearly approximated the criteria for a 30 percent rating throughout the rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.  All evidence has been considered and there is no reasonable doubt to be resolved.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Dizziness and Hyperhidrosis Analysis

The Veteran filed an August 2012 claim for increased rating for his service-connected residual dizziness and hyperhidrosis.  He has reported having frequent staggering with his dizziness.  See January 2013 NOD.  At his May 2014 DRO hearing the Veteran reported that his headaches were much worse and his dizziness required him to sit down and take time out.  

The Veteran is in receipt of a 10 percent rating for residual dizziness and hyperhidrosis under DCs 8099-6204.  As an initial matter, hyperhidrosis is rated under DC 7832, which provides a rating of zero percent is available when one is able to handle paper or tools after therapy and a rating of 30 percent is available when one is unable to handle paper or tools because of moisture; and the symptoms are unresponsive to therapy.  38 C.F.R. § 4.118, DC 7832.  The Board notes that the Veteran is able to handle paper or tools after treatment and he did not have any other pertinent physical findings, complications, conditions, signors, or symptoms related to his hyperhidrosis.  See March 2016 VA skin examination report.  Moreover, at his May 2014 DRO hearing, the Veteran reported that he could handle paper and tools and never had therapy for excessive sweating.  Accordingly, the Board finds that the evidence reflects hyperhidrosis continues to be noncompensable and is included in the Veteran's dizziness rating.  

Regarding the Veteran's dizziness symptoms, he reports experiencing staggering and dizziness.  DC 6204 provides a 10 percent disability rating for disabilities manifested by occasional dizziness.  A 30 percent disability rating is assigned where the evidence shows disability marked by dizziness and occasional staggering.  38 C.F.R. § 4.87, DC 6204.  

Turing to the evidence of record, in an August 2012 Buddy/Lay Statement, the Veteran's girlfriend reported that she has seen the Veteran come home from work dizzy.  In an August 2012 Buddy/Lay Statement, J.E. indicated the Veteran came to his house to help him build a deck, but the Veteran had to quit helping because severe dizziness from the heat.  In an August 2012 Buddy/Lay Statement, an acquaintance of the Veteran indicated that she has known the Veteran since his youth and all of his adult life and since his service she has hired the Veteran to do work around the house including lawn work, replacing a sliding door, and working on her patio, and that she witnessed the Veteran have multiple dizzy spells. 

The Veteran was afforded an October 2012 VA ear conditions examination and the report indicated the Veteran had a diagnosis of peripheral vestibular disorder with the date of diagnosis in 1999.  Treatment did not include taking continuous medications.  The examiner indicated that previous examinations documented a diagnosis of labyrinthitis, but there were no symptoms on current examination or in recent years.  The examination report indicated that the Veteran did not have findings, signs, or symptoms attributable to Meniere's syndrome (endolymphatic hydrops), a peripheral vestibular condition or another diagnosed condition.  Physical examination revealed normal external ear, normal ear canal, normal gait, normal or negative Romberg test, and normal limb coordination test.  The examiner explained that previous examination documented a diagnosis of labyrinthitis which was resolved and there are no signs or symptoms of this now or in recent years.  The examiner further explained that the only dizziness the Veteran experiences now is a symptom of his migraine headaches and does not represent a vestibular/ear condition. 
The Veteran was afforded a March 2016 VA ear conditions examination and the report indicated the Veteran had a diagnosed peripheral vestibular disorder with the date of diagnosis in 1999.  The Veteran's treatment plan did not include taking continuous medication.  The examiner indicated that previous examinations document a diagnosis of labyrinthitis, but there are no signs or symptoms on current examination or in recent years.  The examiner further indicated that the Veteran gets dizziness as a result of his migraine aura.  The examination report indicated that the Veteran did not have findings, signs, or symptoms attributable to Meniere's syndrome (endolymphatic hydrops), a peripheral vestibular condition or another diagnosed condition and did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his diagnosed peripheral vestibular disorder.  The examiner explained that the Veteran's labyrinthitis resolved long ago and has not recurred and he gets dizziness only as part of his migraine aura. 

The Board finds the evidence shows that the Veteran has experienced dizziness and occasional staggering.  Credible subjective reports given by the Veteran during his DRO and Board hearings described dizziness and occasional staggering, and are corroborated by the buddy/lay statements of record.  The Veteran is competent to report symptoms such as dizziness and staggering as these are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Board finds the Veteran's endorsements to be competent and credible.  Therefore, a 30 percent rating is warranted for the Veteran's service-connected residual dizziness and hyperhidrosis due to heat stroke. 

The Board has considered whether a higher rating may be available under an alternative Code but finds, for the reasons discussed above, that none is warranted. 

Accordingly, the Board concludes that the Veteran's service-connected residual dizziness and hyperhidrosis due to heat stroke has been 30 percent disabling throughout the rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.  All evidence has been considered and there is no reasonable doubt to be resolved.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected residual headaches due to heat stroke (claimed as migraines) is denied.

Entitlement to a 30 percent evaluation for service-connected residual dizziness and hyperhidrosis due to heat stroke is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


